Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Fig. 2-4 in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Per phone conversation with the applicant, it was agreed to withdraw claims 8-10. See attached interview report for details.
Although the limitations of claim 4, such as a protruding portion (23) and an additional flow passage (27), are only disclosed in the non-elected species of Fig. 5, claim 4 has been considered here in the following rejection because the limitations can also be interpreted in BRI to be so broad that they don’t have much patentable weight. Hence, they are only considered here to the extent that they read on the elected species of Fig. 2-4 and they cannot be amended to specifically recite limitations that don’t read on the elected species of Fig. 2-4.

Claim Objections
Claim 1 is objected to because of the following informalities:  change “past” to “pass” in line 5.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  change “at least one flow passages” to “at least one flow .  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites that the side surface of the ring (which is not specified what side it is and in BRI, it can be any side) is configured to comprise at least one section, and continues by reciting that different sections have different surface shapes. It is not clear what “different sections” refers to and where it is. In other words, claim 7 recites that the side surface has at least one section, which could be only one section. Then the recitation of “different sections” is not tied to any element and is not clear what has different sections and where these pluralities of different sections are. Hence, the metes and bounds of the claim are unclear with regard to the recitation of “different sections have different surface shapes”.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wachter et al. (DE 3605958), referred to hereafter as Wachter.
With regard to claim 1, Wachter discloses a centrifugal compressor, comprising: an impeller (3) configured to suction a gas to be compressed; a diffuser disposed downstream of the impeller to pressurize the gas (Fig. 1), the diffuser comprising a movable ring (8), a main passage in which the gas flows past the ring (Fig. 1), and an 

With regard to claim 2, Wachter further discloses that the main passage is defined by partitions that are opposite to each other, wherein one partition of the partitions is provided with a groove so that the ring fits into the groove (Fig. 1); the branch passage is disposed between at least one surface of the ring and a wall of the groove, or inside the groove, or inside the ring, or disposed in a combination of two or three of the above manners (Fig. 1).

With regard to claim 3, Wachter further discloses that the at least one surface of the ring is a rear surface of the ring that faces away from the main passage and/or a side surface of the ring (Fig. 1. Note that claim doesn’t specify which side is “a side surface”. Hence, in BRI, any side can be interpreted to be a side surface).

With regard to claim 4, Wachter further discloses that the ring has a protruding portion which protrudes into one of the partitions, and the branch passage is formed as an additional flow passage passing between front and rear surfaces of the protruding 

With regard to claim 5, Wachter further discloses that the circulation loop is integrated within one partition of the partitions and located adjacent to a drive mechanism, and wherein the ring is driven by the drive mechanism (Fig. 1).

With regard to claim 6, Wachter further discloses that the circulation loop comprises at least one flow passage that directs the gas, the at least one flow passages is formed by machining a hole in one partition of the partitions, and at least one wall of the groove is in communication with the at least one flow passage (Fig. 1).
The limitation “flow passages is formed by machining” is being treated as a product by process limitation; that is that the flow passages is made by machining.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a hole which is taught by Wachter. See MPEP 2113.

With regard to claim 11, Wachter discloses a method of operating a centrifugal compressor of claim 1, the method comprises: moving the ring (8) into the main passage when the centrifugal compressor is operated to approach a surge state, such that the branch passage is open between the main passage and the circulation loop (Fig. 1), thereby a portion of the gas from the main passage passes through the circulation loop and returns to the impeller (3) so as to be suctioned (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wachter et al. (DE 3605958), referred to hereafter as Wachter.
With regard to claim 7:
Wachter discloses the centrifugal compressor of claim 3, as set forth above, and further discloses that the side surface of the ring is configured to comprise at least one section.
Wachter does not appear to explicitly disclose that different sections have different surface shapes (this limitation is interpreted as one side of the ring having different shapes).
However, a careful examination of the specification reveals that no criticality for the different sections having different surface shapes has been shown nor any reason as to why the compressor of the applicant with these different sections having different surface shapes would operate any different than the compressor of Wachter, and Applicant has not disclosed that this shape configuration provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, the specification discloses that “It is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the different shape configuration of side surfaces as claimed with compressor of Wachter in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar centrifugal compressors such as US7210295, US8287233, US9790953, and US5490760.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745